Citation Nr: 0620614	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for right ulnar 
neuropathy, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 until 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board first considered this appeal in January 2005 and 
remanded the claim for additional development.  In the course 
of the directed development of the claim, additional 
information was received indicating that further relevant 
medical records have not been obtained.  Thus, because VA is 
obligated to make reasonable efforts to obtain relevant 
evidence to substantiate the veteran's claim under 38 U.S.C.A 
§  5103A, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During the course of the January 2006 VA examination 
previously directed, it was noted that the veteran underwent 
a right hand examination performed by Richard Gelberman, 
M.D., Chief of Orthopedic Surgery at Washington University 
and Barnes Jewish Hospital in November 2005.  This record is 
not associated with the claims file.  

The VA examiner observed that the treatment was for the right 
thumb and therefore unrelated to the right elbow dislocation.  
However, the veteran's service-connected disorder is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
pertaining to paralysis of the ulnar nerve.  The diagnostic 
code includes consideration of the range of movement of the 
fingers, including the thumb.  Thus, the November 2005 
examination report is plainly relevant and should be 
obtained.  


Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and ask 
him to specify all medical care providers 
who treated him for right ulnar 
neuropathy since February 1, 2001.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from Richard Gelberman, M.D.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





